Citation Nr: 0205114	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-24 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for multiple medical disabilities arising 
from experimental radiation treatment for rectal cancer and 
barium enema in July 1979, to include abdominal adhesions, 
blood abnormalities, heart disease, hernia, intestinal 
obstruction and infection, liver disorder, psychiatric 
disability, sexual dysfunction, stomach ulcers, and 
urological problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from April 1954 to April 
1957.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO).  In February 1998, the Board issued a decision 
that denied the claim on the basis that it was not well 
grounded.  The decision was appealed to the Court of Appeals 
for Veterans Claims (hereinafter Court).  In March 2001, the 
court issued an order that effectuated a joint Remand 
directing the Board to reconsider the appeal in light of the 
passage of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


FINDINGS OF FACT

1.  The appellant argues that he has multiple additional 
disabilities as a result of radiation treatment for rectal 
cancer in 1979.  These disabilities include abdominal 
adhesions, blood abnormalities, heart disease, hernia, 
intestinal obstruction and infection, liver disorder, 
psychiatric disability, sexual dysfunction, stomach ulcers, 
and urological problems.

2.  Competent medical evidence relating the alleged 
additional disabilities to radiation treatment in July 1979 
has not been presented.

3.  A VA medical opinion dated October 1995 reflects that the 
various disabilities claimed by the appellant were not caused 
by radiation therapy.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability suffered due to the early 
1996 VA hospitalization have not been met.  38 U.S.C.A. 
§§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.358 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that experimental radiation treatment 
that was used prior to surgery for rectal cancer in July 1979 
at the Washington D.C., VA Medical Center, resulted in 
additional multiple disabilities, to include abdominal 
adhesions, blood abnormalities, heart disease, hernia, 
intestinal obstruction and infection, liver disorder, 
psychiatric disability, sexual dysfunction, stomach ulcers, 
and urological problems.

38 U.S.C.A. § 1151 (West 1991) provides that a veteran who 
has been injured as the result of VA medical or surgical 
treatment, and not as a result of the veteran's own willful 
misconduct, shall be awarded compensation if that injury 
results in additional disability, in the same manner as if 
such disability were service-connected.  With regard to 38 
U.S.C.A. § 1151, the Board notes that that provision has been 
amended since the appellant filed his claim for benefits.  
However, the amendments were made applicable only to claims 
filed on or after October 1, 1997.  See, e.g., Jones v. West, 
12 Vet. App. 460, 463 (1999).  Claims filed prior to October 
1, 1997, as here, are to be adjudicated under the law as it 
existed previously.  See VAOPGCPREC 40-97.  The requirement 
that a claimant demonstrate negligence or fault on the part 
of VA has been added to the regulation, and is effective for 
those claims filed on or after October 1, 1997.

In determining whether additional disability exists following 
medical or surgical treatment, the physical condition for 
which the beneficiary sought treatment will be compared with 
the physical condition resulting from the disease or injury 
on which the claim for benefits is based.  38 U.S.C.A. 
§ 3.358(b)(1), (b)(1)(i)(ii) (1996).  The regulation further 
provides that compensation is not payable for the continuance 
or natural progress of the disease or injury for which 
surgical or medical treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1996).  Furthermore, in determining whether 
such additional disability resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of medical treatment, the following consideration will 
govern: it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1) 
(1996).

In March 1995, the VA issued an interim rule amending 38 
C.F.R. § 3.358 (1995).  In pertinent part, 38 C.F.R. 
§ 3.358(c)(3) was revised to read as follows: Compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(1996).

Essentially, it has been concluded that where additional 
disability is established to be the result of disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of surgical or medical treatment 
provided by the VA, and which is found to not be a necessary 
consequence of the surgical or medical treatment, 
compensation pursuant to 38 U.S.C.A. § 1151 (West 1991) is 
warranted.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA at the time the appellant 
filed his claim, VA's duties have been fulfilled for the 
following reasons.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim have been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620-45630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  By virtue of the 
1995 rating decision, Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of this 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim under the provisions of 
38 U.S.C.A. § 1151.  The Board's decision in February 1998 
gave the appellant explicit notice of the evidentiary 
defects.  The fact that the Court has vacated that decision 
due to the passage of the VCAA does not negate the notice 
that it furnished.  The representative has alleged that the 
VA has a duty to inform the appellant that a medical nexus 
opinion favorable to his position should be submitted.  We 
hold that every document previously mentioned has given the 
appellant notice that a favorable medical opinion was 
lacking.  A Remand and further delay for the purpose of 
notifying the appellant of that which he has already been 
notified would serve no useful purpose.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  The claims folders 
contain volumes of medical evidence, both private and VA, 
obtained by the RO and also submitted by the appellant.  
Certified copies of the available records from the Washington 
VA Medical Center regarding the radiation treatment in 
question were obtained.  Social Security Administration 
records were obtained.  Hearings were conducted before the RO 
and the Board and transcripts associated with the claims 
folder.  At the time of the hearing, the appellant was 
informed of the evidence needed to substantiate his claim 
pursuant to 38 C.F.R. § 3.103 (2001).  Since the Board's last 
consideration of the appeal, the appellant submitted medical 
records from inpatient and outpatient treatments since the 
1979 admission that have been associated and reviewed.

We have considered the appellant's and his accredited 
representative's request received in January 2002 that VA 
develop additional evidence.  To say that the evidence 
identified to the Board was extensive would be an 
understatement.  The appellant also submitted an 
authorization for VA to obtain, "VA Medical Center 
Washington DC and any other medical facilities and doctors, 
government or private practice."  We decline to order 
additional development as we hold that the duty to obtain 
evidence has been met.  

The issue under appellate consideration is whether the 
appellant has incurred additional disability due to pre-
surgical radiation treatment at a VA Medical Center in 1979.  
Certified copies from the VA Medical Center regarding the 
1979 admission are in evidence.  This includes doctors notes, 
nurses notes, laboratory studies, pathology reports, surgical 
reports, as well as notes concerning the radiation treatment 
and the appellant's consent to participate in the study.  
This evidence has clearly indicated exactly what procedures 
were carried out as well as the exact amount of pre-surgical 
radiation exposure.  The record also includes volumes of 
medical evidence detailing the appellant's medical and 
psychological complaints and treatment since 1979.  

Our examination of the list of additional records requested 
reveals that some of the requests were previously filled, 
like obtaining operative notes, nurse's progress notes etc.  
Some of the requests involve information that would be 
privileged, like names of other study participants.  Some of 
the requests would be virtually impossible to fulfill or 
would otherwise impose too onerous a burden on VA without 
identifiable benefits, including researching all of the 
federal and international laws and regulations pertaining to 
radiation research or determining who funded the research.  

The appellant's authorization to obtain evidence is far too 
broad to be found to identify outstanding evidence with any 
degree of particularity.  The Washington VA Medical Center 
evidence has been obtained, post-1979 evidence is of record 
and the appellant identifies no further outstanding evidence 
with any particularity.  If there is identifiable outstanding 
evidence, the appellant has failed to identify it so that it 
could be obtained.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  For these cited reasons, we hold that no further 
assistance is necessary as there is no reasonable possibility 
that any additional development would further aid in 
substantiating his claim.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded a VA examination in December 1979, and in October 
1995, a medical opinion regarding the appellant's allegations 
was obtained.  We have no further duty to examine or obtain a 
medical opinion in this case; the VCAA does not oblige VA to 
obtain only a favorable medical opinion.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(Remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Under the circumstances, the Board finds that 
adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the claimant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

In this case, voluminous copies and duplicate copies of 
medical records dated since July 1979 have been submitted.  
These records reflect that in 1979 the appellant reported a 
4-month history of increasing constipation, and rectal 
bleeding with severe abdominal pain.  Two weeks prior to 
admission to the VA Medical Center a large mass was found on 
rectal examination.  A barium enema performed on July 5, 1979 
revealed a rectal tumor approximately 6-7 cm. in size.  He 
was admitted to the VA Medical Center on July 6, 1979.  The 
mass was diagnosed as rectal cancer; adenocarcinoma.  

The appellant underwent experimental radiation treatment 
prior to a planned rectal and abdominal perineal resection 
with colostomy.  A copy of the "Agreement to Participate in 
Research By or Under the Direction of the Veteran's 
Administration" dated July 1979, signed by the appellant, is 
of record.  This agreement reflected that the appellant 
voluntarily agreed to participate in an oncology 
investigation which involved pre-operative x-ray treatment 
and that he had been informed of the risks and benefits of 
such procedure.  (As noted by the appellant, the form 
references additional documents that were to explain those 
risks that are not of record.  However, in the instant case, 
the question is whether there is additional disability due to 
the radiation treatment provided by VA.  The issue of whether 
there was informed consent, not decided here, is not relevant 
to that determination.)

Records documented that the purpose of the radiation 
treatment was to debulk the tumor prior to surgery.  
Radiation therapy began on July 18, 1979.  Eighteen 
treatments were planned.  On August 6, 1979, the appellant 
complained of pressure in the distal urethra when starting 
the urinary stream, frequency and retention.  By August 8, 
1979 his urinary symptoms had become more pronounced.  
Consultation with a genitourinary specialist determined that 
the complaints were due to urethral swelling secondary to 
radiation.  No treatment was initiated as it was felt that 
this would resolve with cessation of the treatments.  
Radiation therapy concluded on August 10, 1979 for a total of 
3150 rads in 23 days.  

The appellant underwent a colon resection on July 13, 1979.  
Pathology reports revealed that the resected mass measured 
3.5 X 2.5 cm.  On the 14th postoperative day, the appellant 
complained of increased abdominal pain and distention.  An X-
ray study revealed a partial mechanical small bowel 
obstruction.  Additional, follow-up treatment records show 
that the appellant was doing well.

Subsequently dated treatment records reflect that, in 1980, 
the appellant underwent exploratory laparotomy and lysis of 
adhesions.  The appellant was referred by his VA Medical 
Center physician in 1981 for a psychiatric evaluation.  
Depression was diagnosed.  In 1983, the appellant had surgery 
to resolve a small bowel obstruction.  In 1986, the appellant 
underwent revisions of a colostomy and lysis of adhesions for 
bowel obstructions.  In 1987, a colonoscopy revealed 
recurrence of tumor in the colon and a right colon resection 
was performed.  In 1988, a routine colonoscopy revealed 
recurrent polyps in the transverse colon.  Surgery was 
scheduled but canceled because of new onset of atrial 
fibrillation as the appellant was undergoing a bowel 
preparation for surgery.  As part of the work-up, the 
appellant had a barium enema.  Atrial fibrillation resolved 
and a total completion colectomy, ileostomy and lysis of 
adhesions was performed in April 1989.

A responsive letter dated February 1995 from the medical 
chief of staff at the Washington, D.C., VA Medical Center to 
the appellant reflects that his treatment in 1979 with a 
combination of radiation and surgery was carefully formulated 
and supervised by the National Institutes of Health and the 
Veterans Administration Surgical Oncology Group.  He stated 
that the intent of the radiation therapy was to shrink the 
tumor as well as destroy cancer cells in the adjacent lymph 
vessels and lymph nodes.  It was noted that the appellant was 
given about half of the amount of radiation given to those 
patients who have such a large tumor that surgical resection 
was not possible or to those patients whose severe medical 
conditions would not permit any operative intervention.

The appellant testified before the RO in September 1995 and 
before the Board in August 1997.  In sum, the appellant 
alleged that various medical disorders, including abdominal 
adhesions, blood abnormalities, heart disease, hernia, 
intestinal obstruction and infection, liver disorder, 
psychiatric disability, sexual dysfunction, stomach ulcers, 
and urological problems, were caused by the experimental 
radiation treatment for rectal cancer in July 1979.  He 
further argued that he was never advised of the risks 
involved in the procedures.

In October 1995, a medical opinion regarding the appellant's 
allegations was obtained from a VA physician at the Bay 
Pines, Florida, VA Medical Center.  After thoroughly 
reviewing the medical evidence of record, the physician 
concluded as follows:

It is my opinion that radiation given to 
[the veteran] would not cause the 
multiple problems he is experiencing at 
the present time.  He had a serious 
carcinoma of the colon, which was 
inoperable until it was radiated and 
allowed to shrink.  As a result of that 
treatment, he had a partial colectomy, 
followed several years later by a total 
colectomy and ileostomy.  Apparently, as 
far as I know, at the present time it is 
in complete remission, with no evidence 
of any recurrence of his tumors.

Radiation can cause temporary proctitis 
and colitis; but, obviously, at this late 
date, I do not think there is any 
relationship between any complaints of 
stomach, urinary tract, or other 
conditions that could definitely relate 
back to his radiation therapy.  
Obviously, any colon condition or bowel 
condition is more likely related to his 
extensive abdominal surgery, on at least 
two occasions that I am aware of, and not 
due to radiation.  His tumor was the 
primary cause of his difficulty.  
Radiation only helped and allowed him to 
have surgical excision of the tumor, 
which has saved his life.  As far as the 
urinary tract, there is no evidence in 
the record to indicate that there is any 
cystitis or residuals of radiation.  The 
same is true of any stomach ulcers, 
erosions, infections, or liver or blood 
problems related to radiation.  The same 
would hold true of auricular 
fibrillation, which was noted at one time 
to be present.  Again, this is not due to 
radiation.

Since the Board's last consideration of this appeal, the 
appellant submitted medical records that documented inpatient 
and outpatient treatment through 2001 for small bowel 
obstruction, coronary artery disease, gallstones, ventral 
hernia, and peptic ulcer disease.

We note that some of the treatment records have been 
annotated by the appellant with remarks, such as, 
"incorrect."  Also, copies of medical texts regarding 
radiation therapy have been submitted and reviewed.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In determining the relative weight assigned to a piece of 
evidence when examining an issue that requires a medical 
determination, the Board generally accords the highest degree 
of probative value to competent medical opinions that involve 
a review of all of the evidence of record and that explain 
the rationale for the conclusions reached.  Opinions offered 
by individuals without medical training or expertise on 
issues requiring a medical determination are not competent 
evidence and are therefore afforded no probative value. 

This appeal presents a complete lack of competent, objective 
medical evidence that this appellant was injured as the 
result of VA medical or surgical treatment.  No competent 
medical examiner in any of the medical records has opined 
that the appellant suffered additional injury as a result of 
the pre-surgical radiation treatment.  A medical doctor, 
after review of all of the evidence of record in October 1995 
concluded that the radiation treatment did what it was 
supposed to do- shrink the tumor, and it was further 
concluded that the various disabilities claimed by the 
appellant were not caused by radiation therapy.  This opinion 
is supported by the tumor measurements prior to the radiation 
treatment and the measurement when the tumor was removed- it 
was substantially smaller.  There is a complete lack of 
medical evidence that supports that there was any residual 
radiation injury.  There is no competent medical evidence of 
additional disability that is the result of injury or an 
aggravation of an existing disease suffered as a result of 
surgical or medical treatment provided by the VA.

The appellant's testimonial and evidentiary assertions as to 
the presence of multiple additional disabilities as a result 
of radiation treatment for rectal cancer in 1979 are not 
competent.  The Board acknowledges the appellant's sincere 
belief that an etiological or causal relationship exists 
between his post-radiation medical problems and his radiation 
treatment in 1979, however the appellant is a lay person.  
Lay testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon for 
establishing a medical diagnosis, or in this case 
establishing medical facts and relationships.  Layno v. 
Brown, 6 Vet. App. 465. 469-70 (1994).  The appellant lacks 
the medical training and expertise to offer competent 
evidence in this area.  The appellant has provided voluminous 
copies of medical reports chronically his various medical 
disorders and treatment, but he has failed to present 
competent medical evidence relating the alleged additional 
disabilities to his radiation treatment in July 1979. 

No medical evidence has been presented establishing a nexus, 
or link, between the appellant's claimed post-radiation 
disabilities and his radiation therapy or treatment at the VA 
Medical Center in 1979.  What was presented in October 1995, 
was competent medical opinion based on a review of all of the 
available medical evidence and that included an explanation 
of the rationale for the opinion, that there was no 
additional disability due to the radiation treatment.  This 
evidence is afforded the highest degree of probative value in 
the Board's consideration of the claim.  Additionally, we 
note that the appellant has not presented evidence rebutting 
that VA physician's October 1995 medical opinion.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
multiple medical disabilities arising from experimental 
radiation treatment for rectal cancer in July 1979, to 
include abdominal adhesions, blood abnormalities, heart 
disease, hernia, intestinal obstruction and infection, liver 
disorder, psychiatric disability, sexual dysfunction, stomach 
ulcers, and urological problems, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

